Citation Nr: 1038910	
Decision Date: 10/18/10    Archive Date: 10/22/10

DOCKET NO.  00-03 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York
 
 
THE ISSUE
 
Entitlement to service connection for posttraumatic stress 
disorder.
 
 
REPRESENTATION
 
Appellant represented by:  Joseph R. Moore, Attorney at Law
 
 
ATTORNEY FOR THE BOARD
 
A. P. Simpson, Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from May 1968 to February 1969.
 
This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the New York, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).
 
 
FINDINGS OF FACT
 
1.  The evidence of record clearly and unmistakably establishes 
that posttraumatic stress disorder existed prior to service, but 
establishes that posttraumatic stress disorder was aggravated 
beyond the natural progress of the disease process during 
service.  
 
2.  In light of finding of fact number one, "no deduction for 
the degree of disability existing at the time of entrance will be 
made if a rating [for posttraumatic stress disorder] is 
awarded." Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004).  
 

CONCLUSION OF LAW
 
The presumption of soundness for posttraumatic stress disorder is 
not rebutted, and .  posttraumatic stress disorder is found to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1111, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304(f) (2009); 75 
Fed. Reg. 39852 (July 13, 2010)(to be codified at 38 C.F.R. 
§ 3.304(f)).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist a claimant in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, the 
Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that an error was 
committed with respect to either the duty to notify or the duty 
to assist, such error was harmless and will not be further 
discussed.  
 
Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  Service connection basically means that the 
facts, shown by evidence, establish that a particular injury or 
disease resulting in disability was incurred coincident with 
service in the Armed Forces, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303 (2009).
 
Service connection for posttraumatic stress disorder requires 
medical evidence diagnosing the condition in accordance with the 
applicable regulatory criteria, which is: a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed in-
service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. Brown, 
10 Vet. App. 128 (1997).  The provisions of 38 C.F.R. § 4.125(a) 
incorporate the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) 
as the governing criteria for diagnosing PTSD.
 
Effective July 13, 2010, the provisions of 38 C.F.R. § 
3.304(f)(3) provide that if a stressor claimed by a veteran is 
related to the veteran's fear of hostile military or terrorist 
activity and a VA psychiatrist or psychologist, or a psychiatrist 
or psychologist with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a diagnosis of 
posttraumatic stress disorder and that the veteran's symptoms are 
related to the claimed stressor, in the absence of clear and 
convincing evidence to the contrary, and provided the claimed 
stressor is consistent with the places, types, and circumstances 
of the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  For 
purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.  75 
Fed. Reg. 39852, 41092 (July 13 and 15, 2010).  The Board finds, 
however, that this new regulation does not apply in this case 
because the appellant's claimed stressor is not related to a fear 
of hostile military or terrorist activity.  Id.
 
Generally, veterans are presumed to have entered service in sound 
condition as to their health.  See 38 U.S.C.A. § 1111 (West 
2002); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The 
presumption of sound condition provides:
 
[E]very veteran shall be taken to have been in 
sound condition when examined, accepted, and 
enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of 
examination, acceptance, and enrollment, or where 
clear and unmistakable evidence demonstrates that 
the injury or disease existed before acceptance 
and enrollment and was not aggravated by such 
service.
 
38 U.S.C.A. § 1111; see also 38 C.F.R. § 3.304(b) (2009).
 
The presumption of soundness attaches only where there has been 
an induction examination in which the later complained-of 
disability was not detected.  See Bagby, 1 Vet. App. at 227.
 
Previously, the provisions of 38 C.F.R. § 3.304(b) required only 
a finding that clear and unmistakable evidence showed that an 
injury or disease existed prior to service in order to rebut the 
presumption of soundness.  However, the provisions of 38 C.F.R. § 
3.304(b) were invalidated as inconsistent with 38 U.S.C.A. 
§ 1111.  See Cotant v. Principi, 17 Vet. App. 116 (2003); Jordan 
v. Principi, 17 Vet. App. 261 (2003); Wagner v. Principi, 370 
F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  
 
The correct interpretation of 38 U.S.C.A. § 1111 provides that in 
order to rebut the presumption of soundness at service entry, 
there must be clear and unmistakable evidence showing that the 
disorder preexisted service and there must be clear and 
unmistakable evidence that the disorder was not aggravated by 
service.  The claimant is not required to show that the disease 
or injury increased in severity during service before VA's duty 
under the second prong of this rebuttal standard attaches.  
VAOPGCPREC 3-2003 (July 16, 2003).
 
In the instant case, there has been no assertion of combat.  
Thus, the provisions of 38 U.S.C.A. § 1154(b) (West 2002) and 38 
C.F.R. § 3.304(d) are not applicable.
 
The Veteran claims that he has posttraumatic stress disorder from 
assisting with a plane crash that occurred while stationed in 
North Dakota from September 1968 to February 1969.  His DD-214 
reflects that he served as a "medical helper."  
 
The objective evidence of record establishes that in October 
1968, a plane crashed at Minot Air Force Base, North Dakota, 
where the Veteran was stationed.  The crash killed four, and left 
two survivors.  The Veteran claims that as a "medic" he was 
exposed to burned human remains from flight crew members, that he 
now suffers from intrusive thoughts and nightmares regarding that 
exposure, and that he has posttraumatic stress disorder based 
upon his experiences surrounding the plane crash.  The Board has 
accepted this as a verified in-service stressor.  It must be 
noted, however, that save for this single incident, the Board 
does not accept as true any other claimed in-service stressor 
alleged by the Veteran.  
 
The Board has carefully reviewed the evidence of record and finds 
that posttraumatic stress disorder clearly and unmistakably 
existed prior to entrance into service; however, the evidence 
establishes that posttraumatic stress disorder was aggravated 
beyond the natural progress of the disease process during 
service.  Hence, the presumption of soundness is not rebutted for 
the reasons that follow.
 
Initially, it must be noted that the induction examination shows 
that psychiatric evaluation was normal.  Thus, the Veteran is 
entitled to the presumption of soundness.  As to whether the 
disease existed prior to service, the Board concludes that the 
evidence establishes clearly and unmistakably that posttraumatic 
stress disorder existed prior to service.  
 
In a February 2010 medical opinion, a VA psychiatrist determined 
that based upon her review of the evidence of record, the Veteran 
met the criteria for posttraumatic stress disorder under DSM-IV.  
She found that the Veteran may have masked his posttraumatic 
stress disorder symptoms with alcohol and illicit drug use.  See 
December 1995 private hospitalization summary report (Veteran 
reported first alcoholic drink at age 13, with regularization of 
drinking by age 16, and a self-identified problem by age 19.  The 
appellant began using cocaine at age 19.  An April 1998 VA 
hospitalization summary report reveals that the Veteran reported 
beginning to drink and use drugs at age 13.  In an  April 1998 
inpatient treatment record a therapist reported that the Veteran 
had long and severe history of substance abuse with dependence 
dating back to the age of 14.  A May 1998 VA medical record notes 
that the Veteran reported using alcohol since age 14.   The 
psychiatrist stated that the Veteran had multiple pre-service 
stressors to cause posttraumatic stress disorder prior to 
service.  For example, the Veteran's father had been murdered, 
and his mother had been shot by a boyfriend and became a 
paraplegic as a result.  
 
The Board is aware that some examiners have determined that the 
Veteran did not have posttraumatic stress disorder prior to 
service.  While the Board has grave questions concerning those 
opinions, to include grave questions about the credibility of the 
appellant, and the examiner's reliance on false statements; the 
Board need not explore these opinions because, in this case, the 
presumption of soundness at enlistment attaches.  Simply put, 
regardless whether posttraumatic stress disorder did or did not 
exist prior to service, because the appellant's entrance 
examination showed him to be psychiatrically normal, and because 
the government cannot show by clear and unmistakable evidence 
that posttraumatic stress disorder was not aggravated in-service, 
the presumption of soundness at enlistment is not rebutted under 
38 U.S.C.A. § 1111.  Wagner, 370 F.3d at 1096.  

Accordingly, assuming that posttraumatic stress disorder existed 
prior to service, which is a finding consistent with the February 
2010 opinion, the Board must still address whether posttraumatic 
stress disorder increased in severity or was aggravated during 
the period of active service.  The Board has carefully reviewed 
the evidence of record and finds that the evidence establishes 
that posttraumatic stress disorder was aggravated during 
service.  In this regard, the VA psychiatrist who provided the 
February 2010 opinion determined that the Veteran's posttraumatic 
stress disorder was aggravated during service.  She stated that 
his substance abuse increased after service, and the appellant 
was unable to have stable relationships.  His functioning was 
affected after discharge from service, as he was unable to hold a 
job.  

There is no competent evidence to refute this particular 
determination.  No medical professional has stated that 
posttraumatic stress disorder was not aggravated in service.  
Some examiners have stated that posttraumatic stress disorder did 
not exist prior to service and was incurred as a result of 
service.  Others have stated that the Veteran does not have 
posttraumatic stress disorder from either pre-service or service 
stressors.  The Board has accorded the VA psychiatrist who 
provided the February 2010 opinion the most probative value since 
she reviewed the claims file and accurately reported facts shown 
in the claims file.  She found that posttraumatic stress disorder 
existed prior to service, but was aggravated in-service. 
 
Because the Board finds that the disability was aggravated in 
service, the presumption of soundness cannot be rebutted.  The 
same conclusion would be reached if the disorder did not exist 
prior to service.  Simply put the evidence in this case does not 
show BOTH clear and unmistakable evidence that posttraumatic 
stress disorder existed prior to service AND clear and 
unmistakable evidence that posttraumatic stress disorder was not 
aggravated in-service.  Therefore, the presumption of soundness 
is not rebutted, and posttraumatic stress disorder must be found 
to have been incurred in-service.

In Wagner, the Federal Circuit held that if the government failed 
to show by clear and unmistakable error that a veteran's pre-
existing condition was not aggravated, it "essentially had the 
effect of converting an aggravation claim into one for [service 
incurrence].  Wagner, 370 F.3d at 1096.  Thus, because the 
government cannot rebut the presumption of soundness, the 
Veteran's posttraumatic stress disorder is deemed to have been 
incurred in service.  Id.; 38 U.S.C.A. § 1111.  Service 
connection for posttraumatic stress disorder is therefore 
granted.
 
The RO should take careful note that the decision in Wagner means 
that in this case, "no deduction for the degree of disability 
existing at the time of entrance will be made if a rating is 
awarded." Wagner, 370 F.3d at 1096.  

 
ORDER
 
Entitlement to service connection for posttraumatic stress 
disorder is granted.


_______________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


